                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


STEPHEN L. BALL,

      Plaintiff,

 v.                                                        Case No. 18-CV-1292

SCOTT SOBEK,

      Defendant.


                           ORDER ON DEFENDANT’S
                             MOTION TO COMPEL


      Stephen L. Ball, who is representing himself, filed a civil rights complaint.

The court screened his complaint and allowed him to proceed on an Eighth

Amendment deliberate indifference to medical needs claim against defendant Scott

Sobek. On April 20, 2020, I entered a scheduling order setting the discovery

deadline for August 20, 2020. Sobek filed a motion to dismiss for failure to prosecute

or in the alternative a motion to compel discovery and stay the case deadlines. (ECF

No. 21). Sobek states that he sent Ball his first set of discovery requests on May 20,

2020. Ball did not respond, so he sent a follow-up letter on June 29, 2020. To date,

Sobek has not had any response or any other kind of communication with Ball.

However, he also has not received any returned mail. Additionally, Sobek conducted

an independent search to locate possible alternative addresses for Ball and was

unable to locate him.

      Ball’s failure to respond raises a question about whether Ball still wants to

pursue the case. I will grant Sobek’s motion to compel and will give Ball an

         Case 2:18-cv-01292-NJ Filed 08/19/20 Page 1 of 2 Document 25
opportunity to respond to Sobek’s discovery requests or explain to the court in

writing why he is unable to do so. I will also stay all deadlines pending in this case

and will reset them in the event Ball responds. If Ball does not respond by the below

deadline, I will grant Sobek’s motion to dismiss and dismiss the case with prejudice

and without further notice to Ball See Fed. R. Civ. Pro. 37(b)(2)(A)(v) (“If a party . . .

fails to obey an order to provide or permit discovery . . .the court where the action is

pending may . . . .dismiss[] the action or proceeding in whole or part.”); Civil L. R.

41(c) (“Whenever it appears to the Court that the plaintiff is not diligently

prosecuting the action . . . the Court may enter an order of dismissal with or without

prejudice.”).

       IT IS THEREFORE ORDERED, that Sobek’s motion to compel (ECF No.

22) is GRANTED. By the end of the day September 8, 2020, Ball shall either

respond to Sobek’s discovery requests or file a letter explaining why he is unable to

do so in time for the court to receive it. If the court does not hear from Ball by that

date, the court will grant Sobek’s motion to dismiss and dismiss the case with

prejudice and without further notice to Ball.

       IT IS FURTHER ORDERED that the discovery deadline and dispositive

motion deadline are STAYED pending Ball’s response.


     Dated at Milwaukee, Wisconsin this 19th day of August, 2020.


                                                BY THE COURT:


                                                s/Nancy Joseph
                                                NANCY JOSEPH
                                                United States Magistrate Judge

          Case 2:18-cv-01292-NJ Filed 08/19/20 Page 2 of 2 Document 25
